      0:19-cv-02589-SAL        Date Filed 01/07/21     Entry Number 93       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

 Anthony L. Mann,                                         Case No. 0:19-cv-2589-SAL

                           Plaintiff,

 v.
                                                                    ORDER
 SCDC; Sgt. Moore; Capt. McCullough;
 Lt. Gregg; Sgt. Green; Sgt. Name Unknown at
 Present; Capt. Rogers,

                          Defendants.



       This matter is before the Court for review of the October 29, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Paige J. Gossett, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 89]. In

the Report, the Magistrate Judge recommends the defendants’ motion for summary judgment, ECF

No. 66, should be granted. [ECF No. 89]. The Magistrate Judge also recommends that Defendant

Sgt. Name Unknown at Present, who has never been properly identified, should be dismissed

pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Id. No party filed objections to

this Report, and the time to do so has passed. [See ECF No. 89].

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for




                                               1
      0:19-cv-02589-SAL          Date Filed 01/07/21       Entry Number 93         Page 2 of 2




adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

        After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, defendants’ motion for summary

judgment, ECF No. 66, is GRANTED.                Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE due to Plaintiff’s failure to exhaust his administrative remedies and the claims against

Defendant Sgt. Name Unknown at Present are DISMISSED WITHOUT PREJUDICE pursuant to

Rule 4(m) of the Federal Rules of Civil Procedure.

                IT IS SO ORDERED.

                                                                /s/Sherri A. Lydon
        January 7, 2021                                         Sherri A. Lydon
        Florence, South Carolina                                United States District Judge




                                                   2
